495 P.2d 1270 (1972)
STATE of Alaska, Appellant,
v.
Ronald C. HOWEY, Appellee.
No. 1560.
Supreme Court of Alaska.
April 17, 1972.
John E. Havelock, Atty. Gen., Juneau, Seaborn J. Buckalew, Jr., Dist. Atty., Robert L. Eastaugh, W.H. Hawley, Asst. Dist. Attys., Anchorage, for appellant.
Leroy J. Barker and Benjamin O. Walters, Anchorage, for appellee.
Before BONEY, C.J., and RABINOWITZ, CONNOR, ERWIN, and BOOCHEVER, JJ.

OPINION
PER CURIAM.
Ronald Howey pled guilty to the crime of manslaughter and thereafter was sentenced to three years' imprisonment. The superior court's judgment further provided for suspension of the three-year sentence of imprisonment and that Howey be placed on probation for three years. The State of Alaska appeals from the superior court's judgment.
In this appeal the state asserts that the trial court's sentence was too lenient in view of the seriousness of the crime of manslaughter, the need to deter other members of society who might possess tendencies toward criminal conduct similar to that of the offender, and the need to maintain respect for societal norms prohibiting such conduct through reaffirmation of the validity of such norms. Upon consideration of the extraordinary circumstances surrounding the commission of the crime and the data contained in the presentence report, we cannot say that the trial court was clearly mistaken in imposing the sentence[1] or that Howey's sentence was not within the zone of reasonableness.[2]
Approved.
NOTES
[1]  State v. Chaney, 477 P.2d 441, 444 (Alaska 1970).
[2]  Waters v. State, 483 P.2d 199, 202 (Alaska 1971).